Citation Nr: 0815871	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  97-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

In June 2002, the Board undertook additional development of 
the claim on appeal pursuant to the provisions of 38 C.F.R. § 
19.9 (2002) and Board procedures then in effect in order to 
obtain additional medical records as well as to afford the 
veteran a VA psychiatric examination to determine the nature 
and extent of any psychiatric disorder.  In June 2003, the 
Board remanded this matter to the RO via the Appeals 
Management Center (AMC) for additional development.  At that 
time, it was noted that the provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, had been held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In an April 2004 decision, the Board denied service 
connection for PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2007 Memorandum Decision, the Court 
vacated the April 2004 Board decision and remanded this 
matter to the Board for readjudication, to include providing 
an adequate statement of reasons and bases concerning the 
Board's failure to discuss an April 2003 diagnosis of PTSD by 
a VA physician.  

In a November 2007 decision, the Board denied service 
connection for PTSD.  The veteran again appealed that 
decision to the Court.  In a January 2008 Order, the Court 
granted a January 2008 joint motion of the parties to vacate 
the Board's decision and remanded the claim for 
readjudication by the Board.

As a final preliminary matter, his April 2008 statement, the 
veteran's attorney requested that VA provide a psychological 
evaluation to address the nature and etiology of all the 
veteran's psychological disabilities.  The Board notes that 
the claim for entitlement to service connection for PTSD on 
appeal is the only claim which it has jurisdiction at this 
time.  However, a claim for entitlement to entitlement to 
service connection for an acquired psychiatric disability, 
not including PTSD, is referred to the RO for proper 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required for the matter of entitlement to service 
connection for PTSD in order to comply with the January 2008 
Joint Motion which formed the basis for the January 2008 
Court Order.  In the January 2008 Joint Motion, the parties 
agreed that a remand was warranted for the Board to address, 
with support by an adequate statement of reasons or bases, 
whether there are potentially relevant VA medical treatment 
records available that should be obtained in order to comply 
with VA's duty to assist the appellant in substantiating his 
claim.   

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

In an April 2008 statement, the veteran's attorney requested 
that VA obtain all of the veteran's private and VA medical 
records.  

Consequently, the AMC/RO should obtain and associate with the 
claims file all outstanding VA records as well as any private 
treatment records that are clearly identified by the 
appellant and/or his attorney.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Salisbury, North Carolina; however, 
as the claims file only includes records from that provider 
dated up to June 2003, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection for PTSD on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
that treated him for his claimed PTSD 
disability since June 2003.  Of 
particular interest are any VA records of 
evaluation and/or treatment of the 
claimed PTSD disability, for the period 
from June 2003 to the present, from the 
Salisbury VAMC.  Also of interest are any 
private records of evaluation and/or 
treatment of the veteran's claimed PTSD 
disability, for the period from July 1976 
to the present, to include any private 
treatment records from Dr. Moss and/or 
Dr. Tilley (as referenced in the July 
1995 VA Form 21-4142 (Authorization and 
Consent to Release Information to the 
Department of VA) of record).  

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the   August 2003 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

